     Case 3:21-mj-03003-TJB Document 2 Filed 01/19/21 Page 1 of 1 PageID: 6



                        UNITED STATES DISTRICT COURT
                                                  for the
                                           District of New Jersey


   UNITED STATES OF AMERICA
                                     Plaintiff

                   v.
                                                                &DVH No. 21-3003 (TJB)
     TIMOTHY LOUIS HALE-CUSANELLI
                                    Defendant




                        ORDER$332,17,1*)('(5$/38%/,&'()(1'(5


        The financial inability of the defendant to retain counsel having been established by the Court,

and the defendant not having waived the appointment of counsel

                It is on this BBBBBBBBday
                                19th          January
                                          ofBBBBBBBBBBBBBB, 20,

                               Andrea Bergman
        ORDERED that BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBfrom the office of the Federal Public

Defender for the District of New Jersey is hereby appointed to represent said defendant in the cause until

further order of the Court.




                                                            s/ Tonianne J. Bongiovanni
                                                            United States Magistrate Judge
